DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly applied prior art rejection(s). 

Claim Objections
Claims 2 and 5-13 are objected to because of the following informalities:  these claims are still directed towards “a print head drive circuit,” whereas parent claim 1 has been amended to recite “a system for driving a print head”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-15, 17-21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Taira et al. (US 2017/0087826 A1).
Regarding claims 1 and 14:
	Taira et al. disclose a liquid ejecting apparatus system for driving a print head (recording head 9) including an ejecting portion (one of ejection port arrays 12-18) ejecting a liquid in response to a drive signal (Figs. 7-8) propagating through a drive signal line (paragraph 75), the system comprising:
	a storage portion (EEPROM 122) storing ejecting portion-related information (the “total driving count”) changing in accordance with use of the ejecting portion (paragraphs 63-64), wherein the ejecting portion-related information includes a value that increases in accordance with use of the ejecting portion (paragraphs 63-64); and
	a print head drive circuit (at least main controller 100) configured to retrieve and process the ejecting portion-related information from the storage portion (paragraph 113 & Fig. 12), compare the ejecting portion-related information with a plurality of thresholds (those shown in the pulse shift tables: paragraph 114 & Fig. 13), and execute liquid drive processing to drive the print head based on the comparison between the ejecting portion-related information and the plurality of thresholds (according to the determined “pulse shift amount”: paragraphs 114-133 & Fig. 12),
	wherein the retrieving and processing of the ejecting portion-related information is performed by the print head drive circuit before the drive signal for ejecting the liquid from the ejecting portion is supplied to the print head (the driving pulse is adjusted before recording: Fig. 12).
Regarding claims 2 and 15:
	Taira et al. disclose all the limitations of claims 1/14, and also that the print head drive circuit drives the print head recycled or reused (used at least according to the counters: paragraphs 63-65).
Regarding claims 4 and 17:
	Taira et al. disclose all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to a cumulative printing surface count (via the ejected dot counter 119: paragraphs 63-64).
Regarding claims 5 and 18:
	Taira et al. disclose all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to an elapsed day count (via the “total driving count”: paragraphs 63-65).
	Teaching reference Xu (JP 2014-215468) teaches that a driving count may be used to calculate a number of printable days that can be elapsed so as to enable prediction of the day on which replacement is needed (abstract).  Therefore, Taira et al.’s total driving count is related to an elapsed day count.
Regarding claims 6 and 19:
	Taira et al. disclose all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to information on an error occurring the print head (via the “total driving count”: paragraphs 63-65).
	Please note that the total driving count is known to relate to a likelihood of actuator malfunctioning.  Therefore, the total driving count relates to an error occurring in the print head.
Regarding claims 7 and 20:
	Taira et al. disclose all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to maintenance processing (at least via the auxiliary ejection counter 117: paragraphs 63-65).
Regarding claims 8 and 21:
	Taira et al. disclose all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to a use history of the print head (paragraphs 63-65).
Regarding claims 10 and 23:
	Taira et al. disclose all the limitations of claims 1/14, and also that the processing of the ejection portion-related information is performed after a power supply voltage is supplied to the print head (voltage must have previously been supplied to produce the counted drivings: paragraphs 63-64) and before the drive signal is supplied to the print head (the “total driving count” is calculated before recording: Fig. 12).
Regarding claims 11 and 24:
	Taira et al. disclose all the limitations of claims 1/14, and also that the processing of the ejecting portion-related information is also performed after the drive signal is supplied to the print head after being performed before the drive signal is supplied to the print head (at least in response to each recording job: paragraphs 112-113 & Fig. 12).
Regarding claims 12 and 25:
	Taira et al. disclose all the limitations of claims 1/14, and also that the print head drive circuit comprises a control portion (CPU 101) that executes the processing of the ejecting portion-related information from the storage portion (paragraphs 61, 64).
Regarding claims 13 and 26:
	Taira et al. disclose all the limitations of claims 1/14, and also that the print head drive circuit outputs the drive signal in accordance with the read ejecting portion-related information (paragraphs 114-133 & Fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2017/0087826 A1) in view of Ness et al. (US 2010/0328405 A1).
Regarding claims 9 and 22:
	Taira et al. disclose all the limitations of claims 1/14, and also that the system comprises a control signal port (of I/O port 104) through which a control signal for controlling whether or not to supply the drive signal to the ejecting portion propagates (paragraph 61 & Fig. 4),
	wherein the processing of the ejecting portion-related information is performed via the control signal port (Fig. 4).
	Taira et al. do not expressly disclose that the control signal port includes a control signal line.
	However, Garcia et al. disclose a control signal line (510) not expressly disclose that the processing of the ejecting portion-related information is performed via a control signa line through which a control signal for controlling whether or not to supply the drive signal to the ejection portion propagates.
However, Ness et al. disclose a low cost communication and storage method that increases the difficulty of third parties in eavesdropping on transmitted data (paragraph 13) by providing a system in which ejection portion-related information (e.g. page count information: paragraphs 2, 11) is processed via a control signal line (data line 255) over which a control signal (data) for controlling whether or not to supply a drive signal propagates (Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Taira et al.’s system to adopt the communication and storage method taught by Ness et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853